17‐3939 
Frintzilas v. DirecTV   
                           UNITED STATES COURT OF APPEALS 
                               FOR THE SECOND CIRCUIT 
                                           

                               SUMMARY ORDER 
                                           
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ASUMMARY ORDER@). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY 
PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 20th day of July, two thousand eighteen. 
 
PRESENT:  DENNIS JACOBS, 
                   REENA RAGGI, 
                   PETER W. HALL, 
                            Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
WILLIAM FRINTZILAS, individually and on 
behalf of all others similarly situated, and 
ANGELO POZZUTO, individually and on 
behalf of all others similarly situated,   
                   Plaintiffs‐Appellants, 
 
                   ‐v.‐                             17‐3939 
 
DIRECTV, LLC and MASTEC, INC., 
                   Defendants‐Appellees. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 

                                         1
FOR APPELLANTS:                               Steven Bennett Blau and Shelly A. 
                                              Leonard, Blau Leonard Law Group, 
                                              LLC, Huntington, NY. 
 
FOR APPELLEES:                                Hans J. Germann, Mayer Brown LLP, 
                                              Chicago, IL, counsel for DIRECTV, 
                                              LLC. 
 
                                              Christopher J. Belter, Goldberg 
                                              Segalla LLP, Buffalo, NY, counsel for 
                                              MasTec, Inc.     
 
       Appeal from an order of the United States District Court for the Southern 
District of New York (Forrest, J.). 

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the order of the district court be AFFIRMED. 

       Plaintiffs‐appellants William Frintzilas and Angelo Pozzuto, individually 
and on behalf of other landlords similarly situated, appeal from a November 27, 
2017 order of the United States District Court for the Southern District of New 
York (Forrest, J.) dismissing their complaint under Fed. R. Civ. P. 12(b)(6) for lack 
of standing and failure to state a claim.    On appeal, plaintiffs argue that the 
district court erred because: (1) they suffered a direct injury when the defendants 
installed equipment in their buildings for use by tenants, and therefore possess 
standing to bring their claim under New York General Business Law § 349 (“GBL 
§ 349”), which prohibits “[d]eceptive acts or practices in the conduct of any 
business, trade or commerce or in the furnishing of any service”; and (2) they 
adequately alleged a plausible violation of GBL § 349.    We assume the parties’ 
familiarity with the underlying facts, the procedural history, and the issues 
presented for review.1 
        

1  The Court declines plaintiffs’ invitation to certify the questions of whether he 
lacks standing and failed to state a claim to the New York Court of Appeals.   
N.Y. Comp. Codes R. & Regs. tit. 22, § 500.27. 

                                          2
       1.     Plaintiffs allege that defendants’ standard practice is to deceive 
tenant‐subscribers by presenting them with a misleading consent form, and that 
tenant‐subscribers are likely to sign out of convenience or confusion.    Armed 
with the consent form, defendants install their hardware, which in turn harms the 
landlord.    While there are intervening steps between defendants’ deceptive 
action and plaintiffs’ harm, plaintiffs argue that so long as their harm 
(installation) is a proximate result of defendants’ misleading conduct, they have 
standing to bring a GBL § 349 claim. 
 
       Plaintiffs are incorrect.    As they acknowledge, standing under GBL § 349 
requires a direct rather than a derivative injury.    City of N. Y. v. 
Smokes‐Spirits.Com, Inc., 12 N.Y.3d 616, 622 (2009).    Plaintiffs’ alleged injuries 
are derivative because they are “purely contingent on harm to third parties”: the 
harm to the tenant‐subscriber by being presented the allegedly materially 
misleading form.    Id. at 623 (quoting Laborers Local 17 Health & Benefit Fund v. 
Philip Morris, Inc., 191 F.3d 229, 239 (2d Cir. 1999)).    Plaintiffs must “plead that 
they have suffered actual injury caused by a materially misleading” act, not that a 
misleading act led to further steps which eventually harmed them.    Id.   
Plaintiffs attempt to avoid their standing problem by arguing that the 
tenant‐subscribers suffer no injury; but if this is true (and it seems to be), plaintiffs 
cannot assert a claim under GBL § 349, which requires that a materially 
misleading statement be made in the first place.   
 
       2.     While lack of standing is itself sufficient for affirmance, we also reject 
plaintiffs’ argument that they sufficiently pled a violation of GBL § 349 to survive 
a motion to dismiss.    To state a claim for a violation of GBL § 349, a plaintiff must 
adequately allege “first, that the challenged act or practice was 
consumer‐oriented; second, that it was misleading in a material way; and third, 
that the plaintiff suffered injury as a result of the deceptive act.”    Stutman v. 
Chem. Bank, 95 N.Y.2d 24, 29 (N.Y. 2000).   
 
       The only alleged misleading act is the use of the challenged consent form, 
which, as the district court properly found, is not deceptive since it is not “likely 
to mislead a reasonable consumer acting reasonably under the circumstances.”   
Oswego Laborersʹ Local 214 Pension Fund v. Marine Midland Bank, N.A., 85 

                                           3
N.Y.2d 20, 26 (1995).    The consent form required a tenant or family member (over 
the age of 18) to represent that “DIRECTV System installation at (address) has 
been verbally approved by my landlord (or is not required pursuant to my lease 
or rental agreement.)”  2    App’x at 30.    This statement is not misleading.    The 
only potentially misleading statements that might be made under the facts as 
alleged would come from the tenant‐subscriber (falsely representing that they 
had received permission to install the hardware) not from the defendants.   
Therefore plaintiffs have failed to adequately plead any materially misleading 
statements.   
 
      Accordingly, the order of the district court is hereby AFFIRMED.       
       

                                        FOR THE COURT: 
                                        CATHERINE O’HAGAN WOLFE 
                                        CLERK OF COURT 




 Plaintiffs attempt to cite to a different consent form than the one cited to in their 
2 

Complaint.    We decline to consider it here.    Goel v. Bunge, Ltd., 820 F.3d 554, 
559 (2d Cir. 2016). 

                                          4